                     Case 1:20-cv-00975-NONE-JLT Document 16 Filed 12/02/20 Page 1 of 4


                 1
                     JOHNNIE A. JAMES, CA Bar No. 144091
                 2   johnnie.james@ogletree.com
                     MINH P. NGO, CA Bar No. 302230
                 3   minh.ngo@ogletree.com
                     OGLETREE, DEAKINS, NASH, SMOAK &
                 4   STEWART, P.C.
                     400 South Hope Street, Suite 1200
                 5   Los Angeles, CA 90071
                     Telephone:    213-239-9800
                 6   Facsimile:    213-239-9045
                 7   Attorneys for Defendant
                     IKEA DISTRIBUTION SERVICES, INC.
                 8
                     EMPLOYMENT LAWYERS GROUP
                 9   Karl Gerber (SBN 166003)
                     Ann Guleser (SBN 210790)
               10    13418 Ventura Boulevard
                     Sherman Oaks, California 91423
               11    Telephone:    (818) 783-7300
                     Facsimile:    (818) 995-7159
               12
                     Attorneys for Plaintiff
               13    BALWINDER SINGH
               14

               15                                 UNITED STATES DISTRICT COURT

               16                                EASTERN DISTRICT OF CALIFORNIA

               17
                     BALWINDER SINGH, an individual             Case No. 1:20-cv-00975-NONE-JLT
               18
                                   Plaintiff,                   SECOND STIPULATION TO CONTINUE
               19                                               SCHEDULING CONFERENCE [DKT. 15];
                            v.                                  [PROPOSED] ORDER
               20
                     IKEA DISTRIBUTION SERVICES, INC.;          (Doc. 15)
               21    and DOES 1 through 100 inclusive,
               22                  Defendants.
               23

               24

               25

               26
               27

               28

                                                                            Case No. 1:20-cv-00975-NONE-JLT
20cv975.o.grnt.2nd
stip eot sched
                            SECOND STIPULATION TO CONTINUE SCHEDULING CONFERENCE; [PROPOSED] ORDER
conf.Singh.NONE.J
LT
                         Case 1:20-cv-00975-NONE-JLT Document 16 Filed 12/02/20 Page 2 of 4


                     1                                              STIPULATION
                     2          Plaintiff Balwinder Singh (“Plaintiff”) and Defendant IKEA Distribution Services Inc.
                     3   (“Defendant”, collectively the “Parties”), by and through their respective counsel, hereby stipulate
                     4   as follows:
                     5          WHEREAS, the Scheduling Conference in this case was originally set for October 15,
                     6   2020, at 8:30 a.m., before Magistrate Judge Jennifer L. Thurston in Courtroom 4;
                     7          WHEREAS, Defendant’s Motion for Partial Dismissal of Plaintiff’s Complaint requesting
                     8   dismissal without leave to amend Plaintiff’s second and fourth causes of action and to strike
                     9   Plaintiff’s third cause of action to the extent it is predicated on the deficient second cause of action
               10        was set to be heard by the Court on October 15, 2020;
               11               WHEREAS, on September 21, 2020, the Parties filed a Stipulation to Continue Scheduling
               12        Conference [Dkt. No. 10];
               13               WHEREAS, on September 22, 2020, the Court granted the Parties’ Stipulation to Continue
               14        Scheduling Conference and issued an Order continuing the Scheduling Conference in this case to
               15        December 21, 2020, at 9:00 a.m., before Magistrate Judge Jennifer L. Thurston [Dkt. No. 11]; and
               16               WHEREAS, as the date of the filing of this Second Stipulation to Continue Scheduling
               17        Conference, Defendant’s Motion for Partial Dismissal of Plaintiff’s Complaint remains pending
               18        before the Court.
               19               THEREFORE, THROUGH THEIR RESPECTIVE COUNSEL, THE PARTIES
               20        HEREBY STIPULATE AS FOLLOWS:
               21               In the interest of efficient litigation in this case, the parties hereby stipulate and request that
               22        the Court order that the Scheduling Conference currently set for December 21, 2020, at 9:00 a.m.,
               23        before Magistrate Judge Jennifer L. Thurston, be continued to the later of January 14, 2021, or
               24        three (3) weeks after the Court’s ruling on Defendant’s Motion for Partial Dismissal of Plaintiff’s
               25        Complaint.
               26        ///
               27        ///
               28        ///

                                                                   1             Case No. 1:20-cv-00975-NONE-JLT
20cv975.o.grnt.2nd
stip eot sched
                                 SECOND STIPULATION TO CONTINUE SCHEDULING CONFERENCE; [PROPOSED] ORDER
conf.Singh.NONE.J
LT
                         Case 1:20-cv-00975-NONE-JLT Document 16 Filed 12/02/20 Page 3 of 4


                     1         IT IS SO STIPULATED.
                     2                                             Respectfully submitted,
                     3   DATED: December 1, 2020                   EMPLOYMENT LAWYERS GROUP
                     4

                     5
                                                                   By: /s/ Ann Guleser (as authorized on 12/1/2020)
                     6                                                 Karl Gerber, Esq.
                     7                                                 Ann Guleser, Esq.

                     8                                             Attorneys for Plaintiff
                                                                   BALWINDER SINGH
                     9
               10

               11        DATED: December 1, 2020                  OGLETREE, DEAKINS, NASH, SMOAK &
                                                                  STEWART, P.C.
               12

               13

               14                                                 By: /s/ Minh P. Ngo
                                                                      Johnnie A. James
               15                                                     Minh P. Ngo
               16                                                 Attorneys for Defendant
                                                                  IKEA DISTRIBUTION SERVICES, INC.
               17

               18
                                                                                                          45130966.1
               19

               20

               21

               22

               23

               24

               25

               26
               27

               28

                                                                 2             Case No. 1:20-cv-00975-NONE-JLT
20cv975.o.grnt.2nd
stip eot sched
                               SECOND STIPULATION TO CONTINUE SCHEDULING CONFERENCE; [PROPOSED] ORDER
conf.Singh.NONE.J
LT
                         Case 1:20-cv-00975-NONE-JLT Document 16 Filed 12/02/20 Page 4 of 4


                     1                                       [PROPOSED] ORDER
                     2          The Court, having considered the parties’ Second Stipulation to Continue Scheduling
                     3   Conference, and for good cause shown, the scheduling conference is CONTINUED to March 22,
                     4   2021 at 8:30 a.m.
                     5
                         IT IS SO ORDERED.
                     6

                     7      Dated:    December 1, 2020                          /s/ Jennifer L. Thurston
                                                                         UNITED STATES MAGISTRATE JUDGE
                     8

                     9
               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26
               27

               28

                                                                  3             Case No. 1:20-cv-00975-NONE-JLT
20cv975.o.grnt.2nd
stip eot sched
                                SECOND STIPULATION TO CONTINUE SCHEDULING CONFERENCE; [PROPOSED] ORDER
conf.Singh.NONE.J
LT
